 

 

Case 1:19-cv-10047-GBD Document 40

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE DELESTON,

 

EA RSE UE MEIC A

 

 

Plaintiff,

ORDER

-against-
19 Civ. 10047 (GBD)

TURNMILL LLC, d/b/a Turnmill and HARVARD
AGENCY CoO., INC.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

The March 31, 2021 conference is canceled.
Dated: New York, New York

March 29, 2021
SO ORDERED.

aa, B Dor

GEPR B. DANIELS
ed States District Judge

 

 
